IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20786
                        Conference Calendar



CEDRIC CHRISTOPHER EDISON,

                                          Plaintiff-Appellant,

versus

HOUSTON POLICE DEPARTMENT,

                                          Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-01-CV-1011
                        --------------------
                          February 20, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Cedric Christopher Edison, Texas prisoner number 891953,

appeals the district court’s dismissal of his 42 U.S.C. § 1983

suit as frivolous because it was barred by the statute of

limitations.   He argues that he was denied medical care by prison

officials and that this denial of medical care constitutes a

continuing tort that tolls the applicable two-year statute of

limitations.   See Gartrell v. Gaylor, 981 F.2d 254, 256-57 (5th

Cir. 1993); TEX. CIV. PRAC. & REM. CODE ANN. § 16.003(a)(Vernon Supp.

2002).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-20786
                                 -2-

     Edison has not shown that the district court abused its

discretion in dismissing his suit.      Edison’s appeal is without

arguable merit and is frivolous.     See Howard v. King, 707 F.2d

215, 219-20 (5th Cir. 1983).    Because the appeal is frivolous, it

is DISMISSED.   See 5TH CIR. R. 42.2.

     The dismissal of this appeal and the dismissal as frivolous

by the district court each count as a “strike” for purposes of 28

U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387-88

(5th Cir. 1996).    Edison therefore has two “strikes” under

28 U.S.C. § 1915(g).    We caution Edison that once he accumulates

three “strikes,” he may not proceed in forma pauperis in any

civil action or appeal filed while he is incarcerated or detained

in any facility unless he is under imminent danger of serious

physical injury.    See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; THREE-STRIKES WARNING ISSUED.